UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7025



JOHNNY LEE LUCAS,

                                            Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; CHARLES CONDON, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



                             No. 03-7199



JOHNNY LEE LUCAS,

                                            Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; CHARLES CONDON, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Rock Hill.    G. Ross Anderson, Jr., District
Judge. (CA-02-1679)
Submitted:   October 9, 2003           Decided:    October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lee Lucas, Appellant Pro Se.     Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Johnny Lee Lucas seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000), and his

motion to alter or amend (Appeal No. 03-7025), as well as the

district court’s order denying him a certificate of appealability

(Appeal No. 03-7199).   An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by the district court on the merits absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2000). We have independently reviewed the record and

conclude that Lucas has not made the requisite showing.        See

Miller-El v. Cockrell, 537 U.S. 322 (2003). Accordingly, we deny a

certificate of appealability and dismiss the appeals.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 3